Citation Nr: 1613372	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction is currently with the RO in Columbia, South Carolina. 

The Veteran testified before a Veterans Law Judge at an August 2013 hearing.  A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  The Board denied the Veteran's service-connection claim for a bilateral hearing loss disability in an April 2014 decision.  

2.  Due to administrative error, the agency of original jurisdiction (AOJ) readjudicated the Veteran's service-connection claim for a bilateral hearing loss disability in a September 2014 Supplemental Statement of the Case (SSOC), and recertified the issue to the Board.

3.  In a February 19, 2016 letter, the Veteran's representative filed a motion on the Veteran's behalf to withdraw his appeal.


CONCLUSION OF LAW

The Board's April 2014 decision is final, and there remains no case or controversy over the issue of entitlement to service connection for a bilateral hearing loss disability over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101, 20.1100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

In an April 2014 decision, the Board reopened and remanded the Veteran's service-connection claim for posttraumatic stress disorder (PTSD), and denied the Veteran's service-connection claim for a bilateral hearing loss disability.  That decision is final.  38 C.F.R. § 20.1100.  

Subsequently, the AOJ granted the Veteran's service-connection claim for PTSD in a September 2014 rating decision.  Also in September 2014, the AOJ erroneously issued an SSOC denying entitlement to service connection for a bilateral hearing loss disability.  The AOJ then recertified the appeal to the Board.  See an October 14, 2014 letter from the Board to the Veteran.  In correspondence received in February 2015, the Veteran specifically requested that his bilateral hearing loss claim be withdrawn.  One year later, in February 2016, the Veteran's representative sent the Board a copy of the Veteran's February 2015 withdrawal letter, accompanied by a formal motion to withdraw the issue.

Because the Board already denied the Veteran's appeal for entitlement to service connection for a bilateral hearing loss disability in April 2014, there is no case or controversy over the issue for which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101.  For this reason, and in conjunction with the Veteran's motion to withdraw his erroneously recertified appeal, the appeal must be dismissed.







ORDER

The appeal as to entitlement to service connection for a bilateral hearing loss disability is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


